
	
		I
		111th CONGRESS
		2d Session
		H. R. 5056
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2010
			Ms. Kilroy introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize and request the President to award the Medal
		  of Honor posthumously to Major Dominic S. Gentile of the United States Army Air
		  Forces for acts of valor during the World War II.
	
	
		1.Authorization and request for
			 award of Medal of Honor to Dominic S. Gentile for acts of valor during World
			 War II
			(a)AuthorizationNotwithstanding the time limitations
			 specified in section 3744 of title 10, United States Code, or any other time
			 limitation with respect to the awarding of certain medals to persons who served
			 in the Armed Forces, the President is authorized and requested to award the
			 Medal of Honor posthumously under section 3741 of such title to former Major
			 Dominic S. Gentile of the United States Army Air Forces for the acts of valor
			 during World War II described in subsection (b).
			(b)Acts of valor
			 describedThe acts of valor
			 referred to in subsection (a) are the actions of then Major Dominic S. Gentile
			 who, as a pilot of a P–51 Mustang in the Army’s 336th Fighter Squadron, Fourth
			 Fighter Group, of the Eighth Air Force in Europe during World War II, destroyed
			 at least 30 enemy aircraft.
			
